Citation Nr: 0018583	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  93-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for chronic low back 
pain with spondylolysis and radiculopathy, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from January 1974 to January 
1976 and from April 1977 to May 1979.

This appeal arose from an August 1990 rating decision which 
expanded the veteran's service-connected low back disability 
to include spondylolysis and increased the disability 
evaluation for veteran's chronic low back pain with 
spondylolysis and radiculopathy from 10 percent to 20 percent 
disabling.

The Board of Veterans' Appeals (Board) previously remanded 
the veteran's claim in November 1995 and in April 1999.  The 
case was returned to the Board in May 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.  

2.  The current manifestations of the veteran's chronic low 
back pain with spondylolysis and radiculopathy include 
complaints of pain with some activities and occasional 
sciatic neuropathy; neither recurrent attacks with 
intermittent relief nor severe limitation of motion is 
demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for chronic low back 
pain with spondylolysis and radiculopathy is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ Part 4, Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for chronic 
low back pain with spondylolysis and radiculopathy.  The 
Board finds that this claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

At the time of a Department of Veterans Affairs (VA) 
examination in January 1980 the veteran complained of lumbar 
pain when he attempted to lift anything heavy.  The pain did 
not radiate down his lower extremities.  Straight leg raising 
was negative bilaterally.  The range of motion of the lumbar 
spine included forward flexion to 85 degrees, extension to 25 
degrees, lateral flexion to 40 degrees and rotation to 35 
degrees.  It was noted that the motions caused some pain in 
the lumbar area.  Service connection was granted for chronic 
lumbosacral strain in a March 1980 rating decision and a 10 
percent disability evaluation was assigned.

Another VA examination was conducted in May 1981.  The 
findings on examination included a normal spinal curvature.  
The veteran did not have any spinal tenderness.  There was 
some mild tenderness to punch over the left lower lumbar 
muscles with no spasms palpable.  It was reported that he had 
essentially full range of motion of the lumbosacral spine 
with forward flexion painful and limited to about 80 degrees.  
He did not have any pain with extension, lateral flexion and 
rotation and there was no sciatic notch tenderness and 
straight leg raising was negative bilaterally.

The veteran initiated his claim for an increased evaluation 
in January 1990 and in a statement dated that month, Gaylin 
D. Lack, M.D., reported that the veteran recently had begun 
developing more symptoms in his legs and referred pain which 
appeared to be related to the spine.

At the time of a March 1990 VA medical examination the 
veteran complained of progressive pain in the back with 
shooting pain down the left leg.  On examination, the veteran 
ambulated in a normal manner and undressed without 
difficulty.  Muscle tone and development were better than 
average, there was no muscle spasm and there was tenderness 
at the lumbosacral junction.  Straight leg raising was 
negative bilaterally.  He could stand with straight knees 
getting his fingertips to just below the knees when he 
complained of tightness and pain in the low back.  Heel, toe 
and tandem gait were normal.  Electromyography and nerve 
conduction studies were interpreted to show findings 
indicative of mild neuropathy and left L4-L5 radiculopathy.

As noted above, the August 1990 rating decision expanded the 
veteran's service-connected low back disability to include 
spondylolysis and increased the disability evaluation for 
veteran's chronic low back pain with spondylolysis and 
radiculopathy from 10 percent to 20 percent disabling.

A hearing on appeal was conducted in March 1991.  At this 
time the veteran gave detailed testimony in support of his 
claim.  He reported experiencing shooting pains down his left 
lower extremity and that he could not sit in a single 
position for very long.  He related that he had taken 
numerous hours of leave from his job as a postal carrier 
because of the pain.

In a March 1991 statement from Dr. Lack, submitted at the 
hearing, he reported that it was his impression that the 
veteran had sustained injury to his back that was 
superimposed on a developmental abnormality and that this 
made him more symptomatic and had resulted in an unstable low 
back with resultant bilateral root dysfunction.  It was noted 
that there was persistent low back discomfort as well as hip, 
buttock and leg pain, bilaterally, and pain extending into 
the feet.

At the time of a June 1991 VA examination the veteran was 
observed to get out of his chair without difficulty, 
ambulated with a slightly waddling gait and undressed without 
difficulty.  He reported tenderness to fairly light palpation 
over the spinous processes of L-2, L-3, L-4 and L-5.  With 
straight knees, he could bend forward only about 25 degrees 
until this pain increased a good deal.  Side bending was 
essentially normal in range but side bending to the right 
caused the veteran to complain of left lower back pain.  
Rotation was slightly diminished bilaterally with complaints 
of pain.  Straight leg raising was negative on the right and 
questionable on the left.  Electromyography and nerve 
conduction studies were interpreted to show findings similar 
to March 1990 with lumbar radiculopathy less significant.

Another VA examination of the veteran was conducted in May 
1992.  He related that he was continuing to have pain in the 
left lower back, down into the thigh and as far as the knee.  
He experienced numbness and tingling after sitting anywhere 
for ten to thirty minutes.  He indicated that usually the 
pain would last all day.  He arose from his chair without 
difficulty, walked with essentially a normal gait and had no 
difficulty undressing.

The veteran complained of mild pain to light stroking of the 
lower lumbar and sacroiliac area.  With straight knees, he 
bent forward getting his fingertips to within 14 inches from 
the floor, complaining of tightness and mild pain primarily 
on the left side.  He had a little more discomfort on 
returning to an upright position.  He had essentially normal 
side bending of the trunk, complaining of pain in the left 
sacroiliac area.  There were no paresthesias on touch and 
heel and toe gait were normal.  Nerve conduction studies were 
interpreted to show findings of left L4-L5 root irritation.
Treatment records from Coles Clinic and Dr. Lack were 
received in May 1996.  These records show that the veteran 
was seen by Dr. Lack during the period from August 1989 to 
January 1990 for evaluation of his low back disability and 
that he was seen during the period from January 1993 to 
August 1994 for several conditions, including his low back 
disability.

At the time of a June 1997 VA medical examination it was 
indicated that the veteran's only current complaints 
pertained to his back, which caused him variable discomfort 
on a daily basis.  It was noted that he was wearing a 
thoracolumbar corset which was loosely applied.  On 
examination of the lumbar spine, the paravertebral muscles 
were taut on the left between T-12 and L-5.  There were no 
focal areas of nodularity or spasm and there was no localized 
tenderness.  Palpation of the spinous processes, adnexal 
structures, sacroiliac dimples, sciatic notches and femoral 
necks disclosed no areas of spasm, tenderness or nodularity.

The veteran was able, without the corset, to extend his spine 
between 15 and 20 degrees without discomfort and to flex 
approximately 105 degrees without discomfort.  He was able to 
tilt to the right 15 to 20 degrees without discomfort and to 
the left 30 degrees.  He was able to rotate his spine 30 
degrees to the right and 35 degrees to the left.  Straight 
leg raising was tolerated to 90 degrees on either side 
without a bowstring phenomenon and with a flip phenomenon on 
the left.  It was reported that a January 1997 magnetic 
imaging (MRI) of the lumbar spine was interpreted as normal 
except for degenerative L5-S1 disc signal decrease and that 
an April 1997 computerized transverse tomogram (CT) of the 
lumbar spine was interpreted as normal.  It was also reported 
that the findings on X-ray examination of the lumbar spine 
were compatible with degenerative joint disease.

As noted above, the Board remanded the veteran's claim in 
April 1999 for further development of the record.  It was 
requested that this development include either an MRI or CT 
as the findings were inconsistent with respect to the 
presence of degenerative joint disease in the veteran's 
lumbar spine.

At the time of a May 1999 VA medical examination the veteran 
gave a history of low back pain with long driving and that 
coughing and sneezing tended to increase low back pain.  
Frequent up and down movements from sitting to standing 
tended to aggravate his low back pain as did standing in 
excess of one hour.  Occasionally the rear of his left leg 
had a sensation of numbness which extended into the toes.  He 
wore a back brace when the pain was more severe.  It was 
noted that there was no true history of flare-ups such as to 
cause the veteran to lose work or to have to remain off his 
feet or to significantly alter his activity level.

The veteran had no limp when walking, heel-toe walking and 
toe walking was done normally evidencing good balance and 
coordination.  There was a normal lumbar lordosis and no 
muscle spasm of the lumbar spine was found.  The range of 
motion by goniometer included forward flexion to 90 degrees, 
extension to 20 degrees and right and left lateral bending to 
20 degrees with complaint of pain in the low back upon 
maximum low back extension.  Rotation of the thoracolumbar 
spine was to 45 degrees in each direction.  The examiner 
noted that he found no suggestion to indicate that any 
episodes of increased pain would be associated by decreased 
range of motion.  Palpation along the lumbar spine elicited 
no findings of tenderness.

The deep tendon reflexes were equal and active at the knees 
and the ankles and there were no pathologic reflexes in the 
lower extremities.  Quadriceps strength was 5/5 bilaterally 
and both thighs measured 44 cm. in circumference.  Straight 
leg raising while supine was to 80 degrees without pain, 
bilaterally, and while sitting was to 90 degrees without 
pain, bilaterally.  The diagnosis was lumbar back pain.

The examiner noted that an MRI or CT did not need to be 
repeated but that another X-ray exam would be done.  The 
examiner stated that there was no evidence of weakened 
movement, excessive fatigability or incoordination in terms 
of adding any range of motion loss during any time in which 
the veteran may have increased low back pain.  It was noted 
that the veteran had reported low back pain with activities 
of daily living of long driving, straining, trying to lift or 
bend and that the examiner found no indication that there 
would be any loss of motion during these times of symptoms.
A July 1999 report of X-ray examination of the veteran's 
lumbar spine showed an impression which included minimal 
osteoarthritis.  A spur formation at L4 and L5 with narrowing 
of the disc space between L5 and S1 was noted as was 
spondylosis at the L5 level to the left without 
spondylolisthesis.

At the time of a December 1999 VA medical examination the 
veteran reported that he had occasional low back pain.  It 
was reported that he currently had lifting restrictions at 
work, not being able to lift more than 15 pounds, that these 
restrictions were related to a non-service connected 
disability.  He reported some low back pain on driving long 
distances and that he had not lost any time in the past year 
related to this.  He had occasional pain with sitting for 
long periods and walking for long distances and this was 
related to his low back pain.

On examination, the range of motion of the veteran's lumbar 
spine included forward flexion to 85 degrees, extension to 30 
degrees and right and left lateral flexion to 35 degrees and 
rotation to 30 degrees, bilaterally.  He was able to squat 
fully.  The diagnosis was spinal disc condition with 
degenerative joint disease of the lumbar spine.  It was noted 
that a July 1999 X-ray examination had shown evidence of some 
minimal degenerative joint disease in the lumbar spine and 
that there was no evidence of need for further MRI or CT 
scanning.

Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1998).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The veteran has contended that a rating in excess of the 
20 percent disability evaluation assigned is warranted.  The 
Board notes that, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for 
intervertebral disc syndrome, moderate, with recurring 
attacks, with a 20 percent disability evaluation in effect.  
A 40 percent disability evaluation is for assignment where 
the condition is severe, with recurring attacks, with 
intermittent relief.  As an alternative, under Diagnostic 
Code 5292, a 30 percent disability evaluation is for 
assignment where limitation of motion of the lumbar spine is 
severe.

As the veteran was recently shown to have lumbar motion which 
included flexion to 85 degrees, extension to 30 degrees and 
lateral flexion to 35 degrees, bilaterally, and rotation to 
30 degrees, bilaterally, and the veteran's complaints relate 
to his pain more than limited motion, in the Board's opinion, 
the low back disability is best rated under  Diagnostic Code 
5293.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (1999) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (1999) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected low 
back disability is more severe than currently evaluated and 
avers that an increased rating is warranted, applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is not warranted.

While the veteran reported in May 1992 that the low back pain 
would last all day, his gait was normal and forward flexion 
only resulted in mild pain.  Moreover, he described the 
discomfort as variable in June 1997 and in May 1999 it was 
reported that there was no true history of flare-ups such as 
to cause the veteran to lose work or to have to remain off 
his feet or to significantly alter his activity level.  The 
range of motion of lumbar spine in May 1999 included forward 
flexion to 90 degrees, extension to 20 degrees, lateral 
bending to 20 degrees, bilaterally and rotation to 45 
degrees, bilaterally with the only apparent complaint of pain 
in the low back upon maximum low back extension..  The 
examiner at that time noted that he found no suggestion to 
indicate that any episodes of increased pain would be 
associated by decreased range of motion. bilaterally.

Later the same year, in December 1999, the veteran reported 
that, while he had some low back pain on driving long 
distances, he had not lost any time in the past year related 
to this.  There does not appear to be any gait impairment, 
sciatic neuropathy is occasional, not persistent, and the low 
back pain, rather then recurring with intermittent relief, 
only occurs with certain activities.  Accordingly, the 
criteria for a higher rating under Diagnostic Code 5293 has 
not been satisfied;  an evaluation greater than the 20 
percent assigned is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  Given the nature and severity of the 
pertinent symptomatology, the Board finds that the 20 percent 
evaluation currently assigned is appropriate.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4, Code 5293.

As noted above, the Board requested further testing to 
clarify findings with respect to the presence of degenerative 
joint disease in the lumbar spine.  While an MRI or CT was 
requested by the Board, VA medical examiners were able to 
satisfy the Board's request, confirming that the veteran had 
developed degenerative arthritis of the lumbar spine, by 
conducting an X-ray examination.  Degenerative arthritis, 
under Diagnostic Code 5003, is rated based on limitation of 
motion of the affected joint under the appropriate diagnostic 
code.  In a precedent opinion, the VA Office of General 
Counsel (OGC) held that a veteran who has arthritis and 
instability of the knee may be rated separately under Code 
5003 and Code 5257.  VAOPGCPREC 23-97.

Subsequently, in VAOPGCPREC 9-98 it was held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion, 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1996).  A separate rating can be 
established if the disability meets the criteria for at least 
a 0 percent rating under either diagnostic code for 
limitation of motion or if there is arthritis and painful 
motion. Id.; VAOPGCPREC 9-98.  However, while this veteran 
does experience painful motion, his low back disability is 
already compensably rated under a diagnostic code which is 
based, in part, on limitation of motion, as he is being 
compensated for characteristic pain on motion.  Accordingly, 
a separate rating for the degenerative arthritis may not be 
assigned.  In evaluating the veteran's claim, the doctrine of 
reasonable doubt has been considered; as the evidence on any 
material issue is not in relative equipoise, that doctrine is 
not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to an increased evaluation for chronic low back 
pain with spondylolysis and radiculopathy is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

